t c summary opinion united_states tax_court estate of cicero ioan limberea deceased liudmila caraman executrix and liudmila caraman petitioners v commissioner of internal revenue respondent docket no 11216-11s filed date cicero ioan limberea and liudmila caraman pro sese rachel l paul for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the mr limberea appeared and testified when this case was called for trial he passed away a few months after the trial and ms caraman was appointed to serve as executrix of his estate which is now subject_to probate in the commonwealth of virginia petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in decedent and ms caraman’s federal_income_tax and accuracy-related_penalties for the years and in the amounts as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure cicero ioan limberea decedent or mr limberea and liudmila caraman ms caraman were husband and wife during the years in issue and they filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed they resided in virginia section references are to the internal_revenue_code code as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues remaining in dispute are whether decedent and ms caraman are entitled to a deduction of dollar_figure for various expenses reported on schedule c profit or loss from business for the taxable_year received miscellaneous income of dollar_figure during the taxable_year and are liable for accuracy-related_penalties under sec_6662 for the taxable years and background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i mr limberea’s employment during mr limberea was a certified_public_accountant c p a and earned a bachelor’s degree and a master’s degree on date mr limberea was hired as the director of accounting policy and research for the consumer finance group at american decedent and ms caraman concede that they failed to report other income of dollar_figure interest_income of dollar_figure and qualified dividends of dollar_figure for the taxable_year failed to report interest_income of dollar_figure qualified dividends of dollar_figure ordinary dividends of dollar_figure a state tax_refund of dollar_figure and unemployment_compensation of dollar_figure for the taxable_year and are not entitled to a deduction of dollar_figure for unreimbursed employee business_expenses as reported on schedule a itemized_deductions for the taxable_year to the extent not discussed herein other issues are computational and flow from our decision in this case international group aig in new york new york mr limberea was hired as an at-will employee by david fabricant vice president and controller of aig’s consumer finance group both parties expected the employment relationship to continue indefinitely mr fabricant supervised mr limberea during the period january through date aig paid mr limberea an annual base salary of dollar_figure and a sign-on bonus of dollar_figure the bonus was intended in part to offset moving_expenses if mr limberea decided to move his family from virginia where they were residing at the time to new york mr limberea elected not to move his family to new york instead he worked in aig’s offices in new york and rented a hotel room on staten island where he stayed during the week mr limberea commuted back to his home in virginia on the weekends aig issued mr limberea a corporate credit card consistent with aig policy mr limberea was required to provide aig with receipts for business_expenses charged to the card and if he paid any aig business_expenses from his own funds he was obliged to request reimbursement from aig and provide receipts or invoices to substantiate those expenditures it was aig’s policy to reimburse an employee for properly substantiated business_expenses even after the employee left the firm’s employment aig reimbursed mr limberea for membership dues that he paid to the american institute of certified public accountants aicpa during aig also reimbursed mr limberea for certain meals and entertainment_expenses foreign_travel expenses and cellular phone service fees incurred during aig did not require mr limberea to maintain professional malpractice insurance or a home_office as a condition of his employment aig decided to close its consumer finance group in the latter half of mr limberea’s employment with aig ended on date ii mr limberea’s employment during during mr limberea was employed by old mutual business services inc and he received a form 1099-misc miscellaneous income reporting income of dollar_figure for mr limberea recalled that this income related to shares of stock in a corporation he identified as delphi that were transferred to his ameritrade brokerage account during he did not include the value of it appears that mr limberea may have been referring to delphi corp an international automobile parts manufacturer the shares in his and ms caraman’s taxable_income for however because he believed that the shares were worthless by the end of that year iii joint tax returns for and decedent and ms caraman timely filed joint federal_income_tax returns for and they attached a schedule c to their tax_return for for a business identified as ltg risk international llc ltg the schedule c identified ms caraman as the proprietor of ltg reported gross_receipts of dollar_figure and claimed a deduction of dollar_figure for various expenses listed below expense amount supplies legal professional depreciation and sec_179 business use of home other utilities meals and entertainment repairs and maintenance insurance other than health commissions and fees advertising travel car and truck total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the dollar_figure listed above for business use of home is derived from two forms expenses for business use of your home attached to the return both forms listed ms caraman as proprietor and indicated that the home was used for consulting financial work one form_8829 related to decedent and ms caraman’s home in virginia the record does not reflect the location of the property that was the subject of the second form_8829 second property the forms indicated that of the virginia home and of the second property were used regularly and exclusively for business purposes iv tax_return preparation mr limberea used turbotax a software program to prepare the joint returns for and there is no evidence that decedent or ms caraman consulted with a tax professional before signing their returns and submitting them to the internal_revenue_service irs v mr limberea’s testimony mr limberea’s testimony at trial was evasive vague and inconsistent although he did not offer any evidence to substantiate the claim mr limberea believed that unidentified persons conspired to deny him reimbursement for valid business_expenses that he incurred on behalf of aig the record includes decedent and ms caraman’s monthly checking account statements for including handwritten notations attributing certain payments for phone electric trash disposal an alarm system insurance and homeowners_association fees to ltg other larger payments are identified as expenses related to foreign_travel and c p a insurance discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 as discussed in detail below decedent and ms caraman have not complied with the code’s substantiation requirements nor have they maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 a deduction normally is not available for personal living or family_expenses sec_262 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir sec_274 prescribes strict substantiation requirements for deductions for expenses related to travel including meals_and_lodging entertainment gifts and with respect to listed_property 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount date and time and business_purpose of each separate expenditure or business use of listed_property sec_1_274-5t temporary income_tax regs fed reg date the court may not use the rule in 39_f2d_540 2d cir to estimate expenses subject_to sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t continued i schedule c expenses--2008 a travel_expenses and legal and professional services mr limberea testified that unspecified portions of the deductions for travel_expenses and legal and professional services claimed on schedule c were related to his employment with aig consequently he was required to report those expenses on schedule a as unreimbursed employee_expenses rather than on schedule c further to be eligible to deduct unreimbursed employee business_expenses he was obliged to show that he was not entitled to reimbursement from aig see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 79_tc_1 solomon v commissioner tcmemo_2011_91 in any event mr limberea failed to produce any documentation such as bills receipts or invoices to substantiate that he paid any expenses for travel and legal and professional services associated with his work for aig during or that aig denied reimbursement for any such expenses see podems v commissioner t c pincite the court is not bound to accept a taxpayer’s continued temporary income_tax regs fed reg date the record reflects that aig reimbursed mr limberea for his aicpa membership dues self-serving unverified and undocumented testimony 112_tc_183 the record likewise is devoid of any documentation such as bills receipts or invoices to substantiate that either ms caraman or mr limberea paid_or_incurred any expenses for travel and legal and professional services associated with work for ltg during consistent with the foregoing we sustain respondent’s determination disallowing deductions claimed for travel_expenses and legal and professional services b supplies repairs and maintenance commissions and fees advertising and other expenses decedent and ms caraman claimed deductions for supplies repairs and maintenance commissions and fees advertising and other expenses consisting of printing costs books magazines and postage they did not present any receipts canceled checks or similar records to substantiate these expenses and there is no evidence in the record that would allow us to estimate the amounts of any allowable deductions see vanicek v commissioner t c pincite consequently respondent’s determination disallowing these deductions is sustained c insurance decedent and ms caraman claimed a deduction for professional malpractice insurance mr limberea was not required to maintain professional malpractice insurance as a condition of his employment with aig moreover there is no evidence such as receipts canceled checks or insurance records substantiating the expense accordingly respondents’ determination disallowing the deduction for insurance expenses is sustained d meals and entertainment and vehicle expenses decedent and ms caraman claimed deductions for meals and entertainment_expenses and vehicle expenses the record reflects that aig reimbursed mr limberea for certain meals and entertainment_expenses and travel_expenses there is no documentation such as bills receipts or mileage logs showing the amount time and place and business_purpose for any additional expenses for meals and entertainment or vehicle expenses see sec_274 consequently respondent’s inasmuch as mr limberea’s employment with aig was indefinite as opposed to temporary no deduction is allowed for the cost of mr limberea’s weekend trips from new york to virginia during in short those trips did not amount to traveling expenses while away from home within the meaning of sec_162 see 55_tc_783 49_tc_557 determination disallowing the deductions claimed for meals and entertainment and vehicle expenses is sustained e business use of home decedent and ms caraman claimed a deduction for two home_office spaces during specifically they claimed that they used square feet of their big_number square-foot home in virginia as an office and square feet of an unidentified second property as an office sec_280a sets forth the general_rule that an individual taxpayer or an s_corporation is not permitted to claim a deduction with respect to the use of a dwelling_unit which is used during the taxable_year by the taxpayer as a residence sec_280a prescribes an exception to the general_rule of subsection a as follows sec_280a exceptions for certain business or rental use limitations on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business in the case of an employee the proceeding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer for purposes of subparagraph a the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business in sum sec_280a permits a deduction for expenses that are allocable to a portion of a dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer 125_tc_271 if the taxpayer is an employee however a deduction is available only if inter alia the home_office is maintained for the convenience_of_the_employer 94_tc_348 an employee cannot maintain a home_office purely as a matter of personal convenience comfort or economy 66_tc_515 aff’d 591_f2d_1273 9th cir there is no evidence that any space in either the virginia home or the second property was used exclusively and on a regular basis as ltg’s principal_place_of_business nor has there been any showing that mr limberea used a specific space at either property to perform his duties for or as a condition of his employment with aig see 82_tc_318 on the record presented respondent’s determination is sustained and the deductions claimed for business use of home are disallowed f depreciation decedent and ms caraman claimed a deduction for depreciation sec_167 allows a depreciation deduction for exhaustion wear_and_tear and obsolescence of property if the taxpayer uses such property in a trade_or_business or other income-producing activity sec_1_167_a_-1 income_tax regs sec_168 provides the general_rule that the depreciation deduction authorized by sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention there is no evidence in the record of an expenditure in respect of a depreciable asset or the method used to calculate the depreciation deduction therefore respondent’s determination is sustained and the depreciation deduction is disallowed g utilities decedent and ms caraman claimed a deduction for utility expenses the record includes the couple’s monthly checking account statements for including handwritten notations attributing certain payments for phone electric trash disposal and homeowners_association fees to ltg there has been no showing that the utility bills are anything other than nondeductible personal expenses sec_262 accordingly respondent’s determination disallowing the deduction claimed for utility expenses is sustained ii miscellaneous income--2009 decedent and ms caraman failed to include in taxable_income dollar_figure reported to respondent on form 1099-misc for mr limberea recalled that an undisclosed number of shares of stock in a corporation he referred to as delphi were transferred to his ameritrade brokerage account but he did not include the value of the shares in income because he believed the shares were worthless by the end of under the circumstances we consider mr limberea to have conceded that he received income in the amount set forth in the form 1099-misc see sec_61 while asserting that he realized a capital_loss for the taxable_year under sec_165 however he failed to offer any evidence showing that the shares of stock transferred to his brokerage account were indeed worthless at the end of see eg 38_bta_1270 the taxpayer must show an absence of both potential and liquid value by yearend in order to sustain a worthless_stock loss aff’d 112_f2d_320 7th cir respondent’s determination that decedent and ms caraman failed to report income of dollar_figure for the taxable_year is sustained and we hold that they are not entitled to a worthless_stock loss for iii sec_6662 accuracy-related_penalties sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items sec_165 provides the general_rule that if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a loss from the sale_or_exchange of a capital_asset on the last day of the taxable_year properly sec_1_6662-3 income_tax regs see 139_tc_19 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite respondent has discharged his burden of production under sec_7491 by showing that decedent and ms caraman failed to keep adequate books_and_records and they failed to properly substantiate their claimed expenses see sec_1_6662-3 income_tax regs mr limberea prepared the tax returns in question using a software program and neither he nor ms caraman consulted with a tax professional before submitting the returns to the irs the record reflects that they failed to report numerous items of income over a two-year period and they failed to maintain the books_and_records necessary to substantiate their claimed deductions considering all the circumstances including the fact that mr limberea was a c p a we are unable to conclude that either he or ms caraman acted with reasonable_cause and in good_faith in respect of the preparation and filing of their tax returns for the years in issue as a result we sustain the accuracy-related_penalties that respondent determined under sec_6662 for and to reflect the foregoing decision will be entered for respondent
